t c summary opinion united_states tax_court michael robert peterson petitioner v commissioner of internal revenue respondent docket no 12783-02s filed date michael robert peterson pro_se james brian urie for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether unallocated support payments constitute alimony or separate_maintenance payments that petitioner may deduct under sec_215 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s mailing address was manville new jersey at the time of trial petitioner was employed as a police officer petitioner and dawn m peterson ms peterson were married prior to the year in issue they had two minor children marc and christopher in date petitioner filed for divorce in the superior court of new jersey chancery division family part hunterdon county new jersey court the new jersey court issued and filed on date an order for pendente lite relief pendente lite order which provided in part legal custody of the two minor children of the marriage marc and christopher shall be shared jointly residential custody of christopher shall be with plaintiff father residential custody of marc shall be with defendant mother each child shall alternate weekends with the other parent from p m friday until p m sunday so that both children are together every weekend furthermore they shall alternate wednesday evening parenting time from p m until p m again so the children are together every wednesday evening defendant is hereby granted pendente lite unallocated support in the amount of dollar_figure per week retroactive to date payments shall be made through income withholding through the hunterdon county probation department plaintiff shall pay all arrears and the weekly obligation beginning immediately and keep the account current until he sees the correct amount being withheld from his paycheck the pendente lite order was later modified on date so that the award of unallocated support of dollar_figure per week is retroactive to date the filing_date of defendant’s cross-motion for support petitioner’s divorce became effective date on date petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year tax_return petitioner claimed a deduction of dollar_figure as alimony paid respondent issued petitioner a notice_of_deficiency dated date determining a deficiency in federal_income_tax of although the pendente lite order granted ms peterson unallocated support of dollar_figure per week for the taxable_year petitioner claimed a deduction of dollar_figure for alimony paid respondent does not contend that the claimed amount has not been paid rather respondent’s only basis for disallowing the deduction is his contention that unallocated support payments do not constitute alimony or separate_maintenance payments under sec_215 the record also does not indicate whether ms peterson included any portion of this amount as gross_income under sec_61 and sec_71 dollar_figure for the taxable_year respondent disallowed the deduction of dollar_figure as alimony payments petitioner contends that the unallocated support payments made pursuant to the pendente lite order constitute alimony or separate_maintenance payments under sec_71 because under new jersey law the hypothetical death of ms peterson would relieve him of any further obligation to make the unallocated support payments when he has joint custody of his two minor children respondent disagrees that the death of ms peterson would result in such relief citing gonzales v commissioner tcmemo_1999_332 discussion petitioner filed his tax_return on date accordingly sec_7491 is applicable in the instant case however neither party takes a position as to whether the burden_of_proof has shifted to respondent under sec_7491 we conclude that resolution of the issue whether unallocated support payments constitute alimony or separate_maintenance payments does not depend upon who has the burden_of_proof the notice_of_deficiency also contains an adjustment of dollar_figure to the amount of itemized_deductions claimed by petitioner in his tax_return this adjustment which is computational in nature stems from respondent’s disallowance of petitioner’s claimed deduction for alimony paid neither party cited kean v commissioner tcmemo_2003_163 we note that kean was decided on date after this case was submitted payments to support children generally are not deductible sec_71 however alimony or separate_maintenance payments generally are deductible by the payor spouse sec_215 alimony or separate_maintenance payments are defined by sec_71 which provides in part sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse in the present case the parties focus on whether the requirements of sec_71 have been satisfied these requirements are satisfied if petitioner had no liability to make any such payment for any period after the death of the payee spouse ms peterson and there was no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse id if petitioner were obligated to continue making unallocated support payments under the pendente lite order after the hypothetical death of ms peterson then such payments would be nondeductible child_support payments instead of deductible_alimony or separate_maintenance payments whether such obligation exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law kean v commissioner tcmemo_2003_163 the pendente lite order issued by the new jersey court did not indicate whether the unallocated support payments would terminate upon ms peterson’s death hence we turn to new jersey law to ascertain whether it would imply a postdeath legal_obligation new jersey has a support statute authorizing courts to award alimony or child_support either pending the divorce suit or after final judgment this statute provides in relevant part pending any matrimonial action brought in this state the court may make such order as to the alimony or maintenance of the parties and also as to the care custody education and maintenance of the children orders so made may be revised and altered by the court from time to time as circumstances may require n j stat ann sec_2a west emphasis added a court order regarding unallocated support payments is modifiable farmilette v farmilette a 2d n j super ct ch div moreover the obligation to pay alimony ends at the recipient’s death and upon such event a court order regarding alimony is modifiable see n j stat ann sec_2a west jacobsen v jacobsen a 2d n j super ct ch div in general divorce proceedings abate with the death of one of the parties carr v carr a 2d n j issues of custody and support of children do not abate however jacobsen v jacobsen supra pincite regarding the death of the custodial_parent new jersey statutory law provides in case of the death of the parent to whom the care and custody of the minor children shall have been awarded by the superior court or in the case of the death of the parent in whose custody the children actually are when the parents have been living separate and no award as to the custody of such children has been made the care and custody of such minor children shall not revert to the surviving parent without an order or judgment of the superior court to that effect n j stat ann sec west it implicitly recognizes the inherent right of the non-custodial parent to the reversion to his or her custody of the children born of the marriage upon the custodial parent’s death and the satisfaction of the statutory conditions in re d t a 2d n n j super ct app div referring to n j stat ann sec west in gonzales v commissioner tcmemo_1999_332 we held that the requirement of sec_71 had not been met and therefore the unallocated support payments were not alimony or separate_maintenance payments in so holding we noted that new jersey statutes did not say whether unallocated support payments terminated on the death of the payee spouse we nonetheless noted that a new jersey court order regarding unallocated support payments is modifiable and that under the particular facts of gonzales the death of the payee spouse would not have necessarily relieved the noncustodial payor spouse of his obligation to make unallocated support payments we posited that a court might have reduced the noncustodial payor spouse’s payments rather than terminate them altogether contrasting gonzales v commissioner supra is kean v commissioner supra in the latter case the commissioner argued and we agreed that the unallocated support payments made pursuant to a new jersey court order were alimony or separate_maintenance payments we noted as a distinguishing factor that the payor spouse had joint custody during the period when the unallocated support payments were made we further noted the general_rule that divorce proceedings terminate with the death of either spouse as such the payor spouse in kean would have received sole custody of the children if the payee spouse had died during the pendency of the divorce proceeding and there would be no logical reason for a court to order the payor spouse to continue making unallocated support payments the present case is similar to kean v commissioner supra during the taxable_year petitioner had joint legal custody of marc and christopher and residential custody of christopher if ms peterson had died during the pendency of the divorce proceeding such proceeding would have abated while the issue of residential custody of marc would not have abated petitioner would then have had to seek a court order or judgment on this issue but absent unusual circumstances not present here custody would have reverted to petitioner similar to kean there would be no logical reason in the present case for the new jersey court to order that petitioner continue to make unallocated support payments we conclude that under the particular facts of this case petitioner’s obligation to make unallocated support payments during the pendency of the divorce proceedings would have terminated at ms peterson’s death and as such the requirements of sec_71 are satisfied we further conclude that unallocated support payments made in the present case are alimony or separate_maintenance payments for federal_income_tax purposes and that such payments in the amount of dollar_figure are deductible by petitioner under sec_215 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
